DETAILED ACTION
This office action is in response to the initial filing dated April 15, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-12 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong-Muntner et al. (Armstrong-Muntner; US PG Pub #2019/0101977).
As to claim 1, Armstrong-Muntner teaches a method of controlling a computing system that performs actions based upon input from a controller that represents actions of a user (Paragraph [0006] teaches a method of monitoring a user to generate control data; Paragraphs [0046]-[0048] teach controlling at least one functionality of subsystem 200 and various examples of subsystem 200), comprising: 
receiving by an electroencephalograph (EEG) detector an EEG signal representing the brain wave activity of a user (Paragraph [0065] teaches detecting a biometric characteristic gesture using an EEG machine; Paragraph [0093] teaches a sensor detecting electrical activity of the brain); 
determining by an artificial intelligence (AI) network a likelihood that an action of the user can be predicted based upon the EEG signal (Paragraphs [0063] and [0071] teach an artificial neural network; Paragraph [0069] teaches determining a likelihood of an action being intended or carried out); 
when the likelihood that the action of the user can be predicted exceeds a predetermined threshold, initiating by the AI network an AI network input to the computing system that represents the predicted action of the user (Paragraph [0069] teaches a condition defined by a threshold above which the predicted gesture score results in generating suitable control data; Paragraph [0096] teaches adjusting a gaming experience based on suitable gesture determination); 
receiving at the computing system and the AI network an input from the controller representing the action of the user (Paragraph [0033] teaches various input assemblies; Paragraph [0070] teaches a user inputting an actual gesture score for a gesture of interest by actually experiencing the gesture); and 
updating by the AI network weights in the AI network to better correlate the received EEG signal with the input received from the controller (Paragraph [0063] teaches modifying a set of network weights; Paragraphs [0071] and [0072] teach adjusting weights of a model).  
As to claim 2, depending from the method of claim 1, Armstrong-Muntner teaches wherein initiating by the AI network the AI network input to the computing system further comprises substituting by the AI network the AI network input for the controller input (Paragraph [0096] teaches automatically capturing a photo based on sensor data from a head worn device instead of a user manually pressing a button to capture the photo).  
As to claim 5, Armstrong-Muntner teaches a system for controlling a computing system that performs actions based upon input from a controller that represents actions of a user (Paragraph [0006] teaches a head gesture model custodian system generating control data; Paragraphs [0046]-[0048] teach controlling at least one functionality of subsystem 200 and various examples of subsystem 200), comprising: 
an electroencephalograph (EEG) detector configured to receive an EEG signal representing the brain wave activity of a user (Paragraph [0065] teaches detecting a biometric characteristic gesture using an EEG machine; Paragraph [0093] teaches a sensor detecting electrical activity of the brain); and 
an artificial intelligence (AI) network (Paragraphs [0063] and [0071] teach an artificial neural network) configured to: 
	determine a likelihood that an action of the user can be predicted based upon the EEG signal (Paragraph [0069] teaches determining a likelihood of an action being intended or carried out); 
	when the likelihood that the action of the user can be predicted exceeds a predetermined threshold, initiate an AI network input to the computing system that represents the predicted action of the user (Paragraph [0069] teaches a condition defined by a threshold above which the predicted gesture score results in generating suitable control data; Paragraph [0096] teaches adjusting a gaming experience based on suitable gesture determination); and 
	update weights in the AI network to better correlate the received EEG signal with the input received from the controller (Paragraph [0063] teaches modifying a set of network weights; Paragraphs [0071] and [0072] teach adjusting weights of a model).  
As to claim 6, depending from the system of claim 5, Armstrong-Muntner teaches wherein the AI network is further configured to initiate the AI network input to the computing system by substituting the AI network input for the controller input (Paragraph [0096] teaches automatically capturing a photo based on sensor data from a head worn device instead of a user manually pressing a button to capture the photo).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong-Muntner et al. (Armstrong-Muntner; US PG Pub #2019/0101977) as applied to claims 1 and 5 above, and further in view of Cosic (US Patent #10,607,134).
	As to claim 3, depending from the method of claim 2, Armstrong-Muntner does not explicitly teach wherein initiating by the Al network the Al network input to the computing system further comprises initiating the Al network input to the computing system before the controller input would be received by the computing system.
	In the field of AI control, Cosic teaches wherein initiating by the Al network the Al network input to the computing system further comprises initiating the Al network input to the computing system before the controller input would be received by the computing system (Column 83, Lines 34-44 teach autonomous avatar control prior to the user issuing the next instruction). It would have been obvious to one of ordinary skill in the art to modify the teaching of Armstrong-Muntner with the teaching of Cosic because autonomous control prior to the user giving input yields the predictable result of enhancing a user’s experience by permitting operation based on thought instead of physical control.
	As to claim 7, depending from the system of claim 6, Armstrong-Muntner does not explicitly teach wherein the Al network is further configured to initiate the Al network input to the computing system before the controller input would be received by the computing system.
	In the field of AI control, Cosic teaches wherein the Al network is further configured to initiate the Al network input to the computing system before the controller input would be received by the computing system (Column 83, Lines 34-44 teach autonomous avatar control prior to the user issuing the next instruction). It would have been obvious to one of ordinary skill in the art to modify the teaching of Armstrong-Muntner with the teaching of Cosic because autonomous control prior to the user giving input yields the predictable result of enhancing a user’s experience by permitting operation based on thought instead of physical control.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong-Muntner et al. (Armstrong-Muntner; US PG Pub #2019/0101977) as applied to claim 5 above, and further in view of Kaifosh et al. (Kaifosh; US PG Pub #2018/0020978).
As to claim 9, depending from the system of claim 5, Armstrong-Muntner does not explicitly teach wherein the AI network is a recurrent neural network.  
In the field of predicting user positioning and movements, Kaifosh teaches wherein the AI network is a recurrent neural network (Paragraph [0105]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Armstrong-Muntner with the teaching of Kaifosh because Kaifosh recognizes a finite number of network architectures such that it would have been obvious to try based on a finite number of solutions.
As to claim 10, depending from the system of claim 9, Armstrong-Muntner does not explicitly teach wherein the AI network is a long short-term memory neural network.  
In the field of predicting user positioning and movements, Kaifosh teaches wherein the AI network is a long short-term memory neural network (Paragraph [0105]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Armstrong-Muntner with the teaching of Kaifosh because Kaifosh recognizes a finite number of network architectures such that it would have been obvious to try based on a finite number of solutions.
As to claim 11, depending from the system of claim 9, Armstrong-Muntner does not explicitly teach wherein the AI network is a Jordan neural network.  
In the field of predicting user positioning and movements, Kaifosh teaches wherein the AI network is a Jordan neural network (Paragraph [0105]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Armstrong-Muntner with the teaching of Kaifosh because Kaifosh recognizes a finite number of network architectures such that it would have been obvious to try based on a finite number of solutions.
As to claim 12, depending from the system of claim 9, Armstrong-Muntner does not explicitly teach wherein the AI network is an Elman neural network.
In the field of predicting user positioning and movements, Kaifosh teaches wherein the AI network is an Elman neural network (Paragraph [0105]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Armstrong-Muntner with the teaching of Kaifosh because Kaifosh recognizes a finite number of network architectures such that it would have been obvious to try based on a finite number of solutions.

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach, suggest, or render obvious the claimed limitations of claims 4 and 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Keller (US PG Pub #2019/0073605)
	Osborne et al. (US PG Pub #2020/0286505)
	Hong et al. (US PG Pub #2017/0035313)

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN W SHERWIN/            Primary Examiner, Art Unit 2688